        Case 9:21-cv-00082-DLC Document 17 Filed 08/31/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 WILDERNESS WATCH; ALLIANCE                           CV 21–82–M–DLC
 FOR THE WILD ROCKIES;
 FRIENDS OF THE WILD SWAN; and
 FLATHEAD-LOLO-BITTERROOT
 CITIZEN TASK FORCE, and                                    ORDER
 CONSERVATION CONGRESS,

                      Plaintiffs,

 vs.

 LEANNE MARTEN, Regional
 Forester of Region One of the U.S.
 Forest Service, and U.S. FOREST
 SERVICE,

                       Defendants.


       Before the Court is the Plaintiffs’ Notice of Dismissal. (Doc. 16.) Plaintiffs

represent that the United States Forest Service has withdrawn the project

challenged in this action. (Id.) As such, Plaintiffs’ wish to voluntary dismiss this

lawsuit. (Id.)

       Accordingly, IT IS ORDERED that the above-captioned matter is

DIMISSED without prejudice.

       IT IS FURTHER ORDERED that the status report deadline (Doc. 15) is

VACATED.


                                          1
 Case 9:21-cv-00082-DLC Document 17 Filed 08/31/21 Page 2 of 2



The Clerk of Court is directed to close the case file.

DATED this 31st day of August, 2021.




                                    2
